DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1, 2, 8, 13, 14, and 20 are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 13-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Di Pede (US 2008/0152867).
	Regarding claims 1 and 13, Di Pede discloses a roofing underlayment comprising a breathable substrate (44) made of nonwoven material, a skid-resistant coating (i.e., functional coating) constituted by extrusion-coated layers 41, 42, and 43, and a woven scrim located there between (not depicted) (0038 and Fig. 4). The woven scrim necessarily having a first surface defined by a length and a width and a second 
	Please note, claims 1 and 13 include product by process language regarding the recitation of “ultrasonically bonded”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claims 2 and 14, the structure in embodiment of Fig. 4 discloses the nonwoven sheet directly adjacent the woven scrim and the functional coating directly attached to the second surface (0038).
Regarding claims 3 and 15, Di Pede teaches the woven scrim being formed of polypropylene (0042). Di Pede does not disclose the scrim comprising one or more UV resistant, antimicrobial, anti-slip, anti-skid, or colorant additives however as these are optional they are not required by the claim.
	Regarding claims 6 and 18, Di Pede teaches the nonwoven sheet formed of polyethylene, polypropylene and polyethylene terephthalate (0035). Di Pede does not disclose the nonwoven sheet comprising one or more UV resistant, antimicrobial, anti-slip, anti-skid, or colorant additives however as these are optional they are not required by the claim.
	Regarding claims 8 and 20, Di Pede teaches the coating material (including the nonwoven extrusion coated layer and additional anti-skid pattern are formed of polypropylene and PVC plastomer (0031 and 0035).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7, 9-12, 17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Di Pede.
	Regarding claims 5, 7, 9-11, 17, 19, and 21-23, Di Pede does not expressly teach an average basis weight of the woven scrim, nonwoven sheet, functional coating, 
	Regarding claim 12, Di Pede teaches the polymer elements (included within the claimed functional coating) provides a skid-resistant pattern (0038). Di Pede does not expressly teach the nonwoven sheet having anti-slip properties however, Di Pede teaches that polypropylene having a high coefficient of friction provides anti-slip properties (0036), thus is would be obvious to a person of ordinary skill to have selected for the polypropylene of the nonwoven sheet to be a high coefficient of friction to provide the underlayment with anti-slip properties.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Di Pede as applied to claims 1 or 13 above and further in view of Granovsky et al. (US 2012/0196496).
	Regarding claims 4 and 16, Di Pede discloses a roofing underlayment as applied to claims 1 and 13 above. Although Di Pede discloses a woven scrim, Di Pede is not explicit as to the woven scrim comprising interwoven tape or fiber arranged in a warp and weft pattern.
	Granovsky, in the analogous field of roofing underlayments (0003), discloses a slip-resistant material comprising a woven material depicted as having a warp and weft pattern (0009, Figs. 1, 3 and 4) of tapes of fibers (0053).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have adopted the warp and weft pattern of tapes of fibers depicted in Granovsky for the woven scrim of Di Pede in order to provide improved slip resistance (0009).

Response to Arguments
Applicant’s amendments filed 09/23/2021 have been entered. Accordingly, the 35 U.S.C. 112 rejection of claims 8 and 20 are withdrawn.

Applicant’s arguments filed 09/23/2021 have been fully considered but they are not persuasive.
Applicant argues “ultrasonically bonded” is not a process/method claim and denotes unique structure to the attachment means and that the claimed limitation be viewed as a structural limitation and not a product by process limitation.
	It is noted that the claims have been examined for any structure that is imparted. Just because a claim uses product by process language does not negate that the claimed process limitations are not examined for the structure that would be implied. It is maintained that “ultrasonically bonded” is product by process language as materials that are ultrasonically bonded together undergo the process of being ultrasonic welded together. It is agreed that this condones structure to the claims, for example as argued by applicant this process is different from adhesive lamination where material would be introduced between the two plastic materials, however there are other bonding methods which do not introduce another material (i.e., thermal bonding, co-extrusion) and would read on the structural limitations imparted by the claimed language. 
	Regardless as the interpretation of “ultrasonically bonded,” Di Pede teaches ultrasonic bonding a suitable lamination method (0024 and 0038) and thus any structure imparted would be met by the prior art as the same bonding is disclosed.

Applicant further argues that Di Pede does not disclose a functional coating as the term would be readily understood by a person of ordinary skill. In particular, applicant argues that the spaced apart polymer elements are not structurally equivalent of a functional coating. Applicant argues that the present application provides for elimination of a layer from a conventional underlayment which provides for reduced weight.
en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. Applicant discusses that the functional coating is for example a waterproof and/or tacky non-skid material deposited on one MD surface of the woven scrim. Thus under BRI “functional coating” as understood by the examiner in light of the specification is materials having a function (waterproof and/or non-skid) deposited on the surface of the woven scrim.
	Under this interpretation, it is maintained that the Di Pede discloses a functional coating as claimed. A functional coating is not limited to a single layer. Thus given Di Pede teaches extrusion-coating of the carrier layer (42) including skid resistant pattern elements (41) to film (43), elements 41, 42, and 43 are viewed as a functional coating as claimed, the “function” being provided by the polymer elements, and the “coating” being provided by the layers being extrusion-coated together. These elements are then bonded, including ultrasonic bonding, to a woven scrim and nonwoven substrate 44 (0038).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781